Citation Nr: 1416765	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  12-31 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for cervical radiculopathy of the right upper extremity.

(Issues of entitlement to a rating in excess of 20 percent for cervical disc disease with headaches, and entitlement to service connection for bilateral radiculopathy of the lower extremities are the subject of a separate decision under a separate docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from January 1977 to December 1983.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO in Boston, Massachusetts has current jurisdiction.

In August 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.  

The Board has considered documentation included in Virtual VA and VBMS.  Virtual VA contains the August 2013 hearing transcript, an August 2013 rating decision, and CAPRI records, in addition to documents duplicative of those in the paper file.  VBMS contains recent VA treatment records and duplicative documents.

The Board notes that a separate appeal was perfected on the issues of entitlement to a rating in excess of 20 percent for cervical disc disease with headaches, and entitlement to service connection for bilateral radiculopathy of the lower extremitis.  Testimony was taken on these issues via travel board hearing before another VLJ in April 2011.  As such, these claims are addressed in a separate decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

In July 2011, the above-captioned claim was remanded by another VLJ pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  A timely appeal was perfected.  Subsequent to the issuance of the October 2012 statement of the case (SOC), additional medical evidence, including VA treatment records and relevant VA examination reports, were associated with the claims file.  In July 2013 correspondence, the Veteran's representative requested that the case be remanded for issuance of a supplemental statement of the case (SSOC).  Remand is required for this purpose.  

Additionally, at the August 2013 hearing, the Veteran testified that his symptoms have worsened since his last VA examination.  Hearing Transcript, p. 7.  The present severity of the Veteran's service-connected disabilities should be ascertained.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO should have the Veteran scheduled for a VA examination in order to determine the current severity of his cervical radiculopathy of the right upper extremity.  The examiner is to be provided access to the claims folder and Virtual VA.  

2.  The Veteran is to be notified that it is his responsibility to report for any VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).
  
3.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC should implement corrective procedures.   

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence, including all evidence associated with the paper and electronic files since the October 2012 SOC.  

If the benefit sought is not granted, the appellant and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

